Citation Nr: 0217336	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$3,300.00, plus accrued interest thereon.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.  

This matter arises from a December 2000 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Huntington, West Virginia Regional 
Office (RO).  Therein, it was held that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration. 


FINDINGS OF FACT

1.  In his 1998 application for improved disability pension 
benefits the veteran reported that his wife's Social 
Security benefits were his family's only source of income.  
The veteran reported his intention to apply for Social 
Security benefits, but reported receiving no income from 
Social Security at the time that his application was filed 
with VA.  Based on that information, he was awarded improved 
disability pension benefits effective July 1, 1998 in the 
amount of $529 per month.
  
2.  In August 1998, the veteran was informed that he had 
been awarded pension benefits and that his monetary award 
was based, in pertinent part, on his receipt of no income 
from any source.  He was directed that he needed to inform 
VA "right away" if his family income changed.

3.  In June 2000, the RO was contacted by the Social 
Security Administration and was advised that the veteran was 
in receipt of Social Security income, effective since July 
1, 1998.  He was issued a retroactive check for $12,919.50 
on January 6, 2000, and began receiving a monthly benefit of 
$1,155.50 per month effective February 1, 2000.  

4.  In light of the foregoing information, the VA 
recalculated the veteran's pension entitlement effective 
February 1, 2000, and determined that his family's countable 
income exceeded the maximum annual income limitation.  His 
pension benefits were terminated retroactively, and an 
overpayment of $3,300.00 ensued.

5.  The appellant was at fault in the creation of the 
overpayment at issue in this case because he did not notify 
VA of his Social Security benefits in a timely manner, even 
though he knew or should have known that he had a duty to 
report his total income to the VA.

6.  Based upon an October 2000 financial statement filed by 
the appellant, his monthly income of the appellant and his 
spouse, exclusive of payments on installment contracts and 
other private debts, equals his monthly expenses.  A 
November 2000 financial status report offered that the 
appellant's family income exceeded family expenses.

7.  Recovery of the overpayment at issue would not subject 
the appellant and his spouse to undue economic hardship.

8.  Collection of the instant indebtedness would not defeat 
the purpose for which the improved disability pension 
program is intended.

9.  The appellant's failure to make restitution would result 
in his unfair financial gain.

10.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
improved disability pension benefits from VA.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the amount of $3,300.00 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations:  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2002).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C. § 5103A  
(West Supp. 2002).  

The United States Court of Appeals for Veterans Claims 
(Court), however, has held that the notice and duty-to-
assist provisions of VCAA pertain to chapter 51 of title 38, 
U.S. Code, and not to the chapter at issue in this appeal, 
Chapter 53 of Title 38, which contains its own notice 
provisions.  Thus, the Court held that VCAA does not apply 
in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138  
(2002).  

Regardless, the Board finds that VA has complied with the 
duties to assist and notify set forth in the former law, as 
well as the new VCAA.  A review of the record shows no 
indication of outstanding, available evidence pertinent to 
this appeal.  In this regard, by letter of May 2002, the 
veteran advised the Board that he had no additional evidence 
or argument to present in support of his claim.  It is 
further noted that the veteran was informed via decisions 
and letters of the RO and the Statement of the Case, of the 
nature of the evidence needed to substantiate his claim.  In 
view of the foregoing, the Board finds that VA has fulfilled 
the duty to assist and notify, and the case is now ready for 
appellate review.

Waiver of Recovery of Overpayment:

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  In a statement received 
by the RO in October 2000, he indicated that he had provided 
all requested information on his application for non-
service-connected pension benefits.  In a statement included 
on his Form 9, Appeal to the Board, he indicated that he was 
told by Social Security that he was entitled to receive both 
VA and Social Security benefits. Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further. See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991). 

Also of note is that the Committee on Waivers and 
Compromises considered the facts in this case, and concluded 
the appellant was at fault in the creation of the 
overpayment now at issue, and that collection of the 
overpayment would not violate the principles of equity and 
good conscience.  Nevertheless, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994). Since there appears to 
be no indication of intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  Id.

The sole question for Board consideration is whether it 
would be against equity and good conscience for VA to 
require repayment of the instant indebtedness.  In this 
regard, there shall be no recovery of such an indebtedness 
under laws administered by the Secretary of Veterans Affairs 
when it is determined that such recovery would be against 
equity and good conscience.  38 U.S.C.A. § 5302(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 38 
C.F.R. § 1.965(a).  In making such a decision, consideration 
will be given to such things as the relative fault of the 
debtor vis-à-vis VA, whether collection of the debt would 
deprive the debtor of life's basic necessities, whether 
withholding all or part of the appellant's monetary benefits 
by way of recoupment would nullify the objective for which 
such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on the improved disability 
pension program resulted in his relinquishment of a valuable 
right or his incurrence of a legal obligation.  Id.

The indebtedness at issue resulted from the appellant's 
failure to timely report that he was in receipt of a lump 
sum Social Security benefit since January 2000, and his 
receipt of a fixed monthly Social Security benefit since 
February 2000, despite notice by the VA that he must report 
any changes in total family income.  In that regard, when 
the veteran was initially notified of his award of VA 
disability pension benefits, by VA letter dated in August 
1998, he was provided the following notice: "Your pension 
rate depends on your income and the number of your 
dependents."  Furthermore, he was advised that his wife's 
social security income was included in the counting of his 
income.  He was advised of his responsibility to notify VA 
"right away" if his family income changed.  

According to the record, it was not until June 2000 that the 
RO was informed by the Social Security Administration that 
the veteran began receiving Social Security benefits in 
January 2000.  When it was discovered that the veteran's 
income exceeded the maximum applicable income limitation, 
nearly six months had passed since there was a change in the 
appellant's income.  At that time the veteran was receiving 
monthly pension benefit of $565.00.  Thus, the appellant is 
at fault in the creation of the overpayment of improved 
disability pension benefits for failing to promptly report 
the change in his income.

Notwithstanding the fault of the appellant in the creation 
of the indebtedness at issue, the more pressing question is 
whether collection of the indebtedness would deprive him and 
his spouse of life's basic necessities.  In this regard his 
financial statement filed in October 2000 reflects combined 
monthly income totaling $1,436.00 while their monthly 
expenses total $1,385.00.   The Board observes that $525.00 
of the veteran's monthly expenses were allocated towards the 
payment of installment contracts and other private debts.  
The appellant's debt to the Government should be given no 
less deference than his private debts.  Given that the 
appellant's net monthly income exceeds his family's monthly 
expenses, it does not appear that collection of the 
indebtedness at issue would deprive the veteran and his 
spouse of life's basic necessities.  It follows that because 
the appellant has not demonstrated that it would be an undue 
economic hardship for him to repay the indebtedness at 
issue, and because he was at fault in the creation of the 
debt, collection of the debt would not violate the 
principles of equity and good conscience.

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the improved disability pension program 
is intended.  In this regard, the Board observes that the 
veteran no longer receives this benefit because his 
countable income exceeds the maximum applicable income 
limitation.  Furthermore, there is no indication that the 
appellant either relinquished a valuable right or incurred 
any additional legal obligation when he elected to receive 
VA improved disability pension benefits.  Finally, the Board 
finds that the veteran was unjustly enriched by his receipt 
of VA improved disability pension benefits subsequent to 
January 2000, as his income exceeded the limits for 
entitlement to a monetary amount of pension benefits.

The Board has considered the veteran's statement that he was 
told by the Social Security Administration that he could 
receive both VA pension and Social Security income.  
However, the law clearly provides that payments from any 
kind from any source shall be counted as income.  No 
exclusion is provided for receipt of Social Security income.  
See, 38 C.F.R. § 3.271(a) and 3.272.  The veteran was made 
aware of that fact when the RO included his wife's Social 
Security income when calculating total income in June 1998.  
Furthermore, the law is clear, that improved pension is not 
available in cases where receipt of income is in excess of 
the maximum annual pension rate.  See 38 C.F.R. § 3.3 
(2002).  Thus, despite any statement made to the veteran 
regarding inclusion or exclusion of Social Security income, 
he knew or should have known that Social Security income 
should be reported to VA.  Simply put, "erroneous advice 
given by a government employee cannot be used to [prevent] 
the government from denying benefits."  McTighe v. Brown, 7 
Vet. App. 29, 30 (1994).

In summary, a review of some of the elements pertaining to 
the principles of equity and good conscience, as set forth 
by 38 C.F.R. § 1.965(a), convinces the Board that greater 
weight in this case should be accorded to the fault of the 
veteran, in that he delayed in reporting his receipt of 
Social Security income, despite adequate notice from the VA 
outlining his duty to report total family income.  When all 
of the relevant elements as set forth above are considered, 
the Board is not persuaded that the Government should forego 
its right to collection of the indebtedness in the instant 
appeal, in the amount of $3,300.00, plus accrued interest 
thereon.  Accordingly, waiver of recovery of the overpayment 
of improved pension benefits is denied.


ORDER

Waiver of recovery of an overpayment of improved disability 
pension benefits in the amount of $3,300.00, plus accrued 
interest thereon is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

